HARRISON J., dissenting.
I dissent from the construction which is given in the foregoing opinion to the provisions of section 325 of the Code of Civil Procedure. By the terms of that section a person claiming title to land by adverse possession must show, in addition to an occupancy and claim for the period of five years continuously, that he has paid “all the taxes which have been levied and assessed upon such land.” To hold that the term “assessed,” as used in this clause, refers to the act of the assessor in making the assessment or valuation of the land as the basis for apportioning the taxes is, in my opinion, erroneous, and neither justified by the language of the section nor consistent with its purpose. The natural construction of the phrase “all the taxes which have been levied and assessed upon such land” would refer the word “assessed” to the previous word “taxes,” and its position after the word “levied” would imply that it referred to some act or step subsequent to the levy of the taxes. The word is used in the Political Code with different significations, and the meaning to be given to it in any particular case is to be determined from the context, as well as from the subject matter in reference to which it is used. The provision in section 3627 that all taxable property is to be “assessed” at its full cash value refers to an assessment of the property, and is an act entirely different from an assessment of “taxes” upon the property. It means a valuation of the property as a basis for determining the rate of tax to be subsequently levied, and for computing the amount of taxes to be paid for each piece of property. If, under the revenue system of this state there is any provision by which taxes are “assessed” upon land, as distinguished from the valuation of the land by the assessor, the term used in this section should be construed in reference to that act.
The primary meaning of the term “assess” is to apportion or fix the amount of a tax to be paid or contributed; and from this meaning has arisen a secondary or derivative use of the word signifying the valuation of property for the purpose of forming the basis upon which the tax is to be computed. The term is also used at times to include all the steps involved in imposing a tax upon property. (San Luis Obispo v. Pettit, 87 Cal. 499.) *341In the Century Dictionary, and also in the Imperial Dictionary, its primary meaning is given to he: "To set, fix, or charge a certain sum upon by way of tax; as, to assess each individual in due proportion.” Skeat in his Etymological Dictionary defines the word, “to fix a rate or tax.” He also says: “‘Assess’ and ‘assessment’ axe coined words due to the use of the Law T-a.t.in ‘assessor’—one whose duty it was to assess, i. e., to adjust and fix the amount of the public tax”—referring to Du Cange, who in his Glossary of Medieval Latin defines “assessor” as “qui tributa peraequat vet imponit.” In Murray’s Historical Dictionary of the English language the word is defined: “To settle, determine, or fix the amount of (taxation, fine, etc.) to be paid by a person or community, or by each member of a community.” In Abbott’s Law Dictionary the term is defined: “To determine by rules of law a sum of money to be paid; to rate the proportional contribution due from another person to a fund; to fix the amount payable by a person, or each of several persons, in satisfaction of an established demand.” In Anderson’s Law Dictionary it is defined: “To rate or fix the proportion which each person is to pay of a tax. To tax. To adjust the shares of a contribution by several persons toward a common object according to the benefit received. To fix the value or the amount of a thing. To determine by rules of law a sum to be paid; to rate the proportional contribution due to a fund.”
All the acts performed by the assessor for the purposes of taxation are preliminary to the levying of the tax, and are complete before any tax is levied. After he has completed the assessment-book, and entered therein his valuation of all the property upon which taxes are to be paid, the board of supervisors, under the provisions of section 3714 of the Political Code, is required to fix the rate of county taxes, and to “levy the state and county taxes upon the taxable property of the county,” which act, as the section stood at the times involved herein, was to be performed on the first Monday of October in each year. After the taxes have thus been levied the auditor is required by section 3731 to "compute and enter in a separate money column in the assessment-book the respective sums in dollars and cents to be paid on the property therein enumerated.” This act of the auditor constitutes the assessment of the taxes *342“upon” the several parcels of land in the assessment-book. It is an apportionment and determination of the respective portions of the entire tax which are to be paid for the several parcels of land, and is the act by which the taxes are “assessed” upon each of those parcels. It is the taxes which-are thus levied and assessed within the five years of adverse occupancy and claim which, in my opinion, must be paid by the claimant before his adverse possession is shown to have been established.
The action herein was commenced April 30, 1894, and it is conceded that the defendants did not pay the taxes for the fiscal year ending June 30, 1890. These taxes could not be levied until the first Monday of October, 3889, and, under the foregoing considerations, could not have been “assessed” until after that date. The court, therefore, did not err in declining to give to the jury the instruction asked by the defendants to the effect that it'was unnecessary to pay any taxes that were assessed before the period covered by his claim, although they were levied within that period, since such an instruction was not justified by any evidence in the case, and was in point of law self-contradictory. If it was intended by the instruction that the jury should be told that the valuation of the property by the assessor must have been made within the period of the claim, the court properly refused it as not being justified in point of law. The court did instruct the jury at the request of the defendants that if, in addition to their adverse occupancy, they had paid all of the taxes levied and assessed upon the land between the time of their entry on the 39th of April, 3889, and the commencement of the action, they had a good title to the property at the time the action was commenced, and the defendants were entitled to a verdict. This instruction sufficiently presented the law upon this point applicable to the facts of the case.
Rehearing denied.
Beatty, 0. J., dissented from the order denying a rehearing in Bank.